            Case 1:16-vv-01228-UNJ Document 34 Filed 01/07/19 Page 1 of 7




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1228V
                                          (not to be published)

*************************
JENNIFER L. RATZLAFF,        *
                             *
                             *                                   Special Master Corcoran
                             *
                 Petitioner, *                                   Filed: November 15, 2018
                             *
            v.               *
                             *                                   Decision by Stipulation; Damages;
SECRETARY OF HEALTH          *                                   Tetanus-Diptheria-Acellular Pertussis
AND HUMAN SERVICES,          *                                   (“Tdap”) Vaccine; Guillan-Barré
                             *                                   Syndrome (“GBS”).
                 Respondent. *
                             *
*************************

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for Petitioner.

Christine Mary Becer, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On September 29, 2016, Jennifer Ratzlaff filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleges that she suffered
from Guillan-Barré syndrome as a result of her October 31, 2013 tetanus-diptheria-acelluar
pertussis (“Tdap”) vaccine. Pet. at 1–2. Respondent initially recommended that Petitioner be
denied compensation. Rule 4(c) Report at 2, Apr. 7, 2017, ECF No. 9. The parties retained experts
and prepared for a hearing, which I set for December 3, 2018. Prehr’g Order at 1, Nov. 17, 2017,

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available online in its
present form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
             Case 1:16-vv-01228-UNJ Document 34 Filed 01/07/19 Page 2 of 7



ECF No. 21. Prior to hearing, however, the parties elected to engage in settlement negotiations,
and although Respondent maintains his position that the Tdap vaccine did not cause Petitioner’s
injury, the parties filed a stipulation on November 15, 2018. See Stip. at 1, ECF No. 28.

       Based upon my own review of the record, I conclude that the parties’ stipulation (as
attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

             A lump sum of $80,000.00, in the form of a check payable to Petitioner.

Stip. at 2. This amount represents compensation for all damages under Section 15(a) of the Act to
which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
Case 1:16-vv-01228-UNJ Document 34
                                29 Filed 01/07/19
                                         11/15/18 Page 3
                                                       1 of 7
                                                            5
Case 1:16-vv-01228-UNJ Document 34
                                29 Filed 01/07/19
                                         11/15/18 Page 4
                                                       2 of 7
                                                            5
Case 1:16-vv-01228-UNJ Document 34
                                29 Filed 01/07/19
                                         11/15/18 Page 5
                                                       3 of 7
                                                            5
Case 1:16-vv-01228-UNJ Document 34
                                29 Filed 01/07/19
                                         11/15/18 Page 6
                                                       4 of 7
                                                            5
Case 1:16-vv-01228-UNJ Document 34
                                29 Filed 01/07/19
                                         11/15/18 Page 7
                                                       5 of 7
                                                            5
